Not for Publication in West's Reporter

          United States Court of Appeals
                      For the First Circuit


No. 16-1272

                     UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                          ROMELLY DASTINOT,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Jon D. Levy, U.S. District Judge]


                                 Before

                   Torruella, Selya and Kayatta,
                          Circuit Judges.


     Daphne H. Donahue, with whom Timothy E. Zerillo and Hallett,
Zerillo & Whipple, P.A. were on brief, for appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Richard W. Murphy, Acting United States Attorney, and Margaret D.
McGaughey, Assistant United States Attorney, Appellate Chief, were
on brief, for appellee.


                         September 13, 2017
                SELYA,     Circuit     Judge.             Following         a     protracted

investigation of drug-trafficking in and around Lewiston, Maine,

spearheaded by the federal Drug Enforcement Administration (DEA),

a federal grand jury handed up an indictment naming defendant-

appellant        Romelly    Dastinot        and     eleven       codefendants.             The

indictment       charged     Dastinot       with,    inter       alia,      conspiracy      to

distribute       and     possess    with    intent       to    distribute         controlled

substances, see 21 U.S.C. §§ 841(a)(1), 846, and conspiracy to

commit money laundering, see 18 U.S.C. § 1956(a)(1)(B)(i).                                Some

of    the   evidence      against    Dastinot       and       his    coconspirators        was

gathered through court-authorized wiretaps, see id. §§ 2510-2522,

and   Dastinot      moved    to    suppress       the    evidence       gleaned      through

wiretapping.        One of his codefendants, Dimitry Gordon, filed a

similar motion.

                The district court denied both Dastinot's motion to

suppress and Gordon's motion to suppress.                           Thereafter, Dastinot

entered     a    conditional       guilty    plea    to    the       lead   count    of    the

indictment, see Fed. R. Crim. P. 11(a)(2), reserving the right to

challenge the district court's suppression ruling.                              Gordon, too,

entered a conditional guilty plea.                       After the district court

sentenced the two men, both of them filed timely notices of appeal.

                We consolidated Dastinot's and Gordon's appeals and

heard oral argument on July 26, 2017.                   We rejected Gordon's appeal

by an opinion issued on September 8, 2017.                          See United States v.


                                           - 2 -
Gordon, ___ F.3d ___ (1st Cir. 2017) [No. 15-2087].      We noted at

that time that Dastinot's appeal would be decided separately.    See

id. at ___ n.1 [slip op. at 2 n.1].

            We now turn to Dastinot's appeal. It presents a narrower

subset of the issues already considered and resolved in Gordon's

appeal.     No useful purpose would be served by repastinating soil

already well-plowed.    Accordingly, we deny Dastinot's appeal for

substantially the reasons set forth in our earlier opinion.      See

id. at ___ [slip op. at 16-20].

            We need go no further.      The judgment of the district

court is summarily



Affirmed.    See 1st Cir. R. 27.0(c).




                                - 3 -